Citation Nr: 1133333	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right foot for the period prior to August 5, 2008.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right foot for the period from August 5, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left foot for the period prior to August 5, 2008.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left foot for the period from August 5, 2008.

5.  Entitlement to service connection for a heart disorder, including as secondary to service connected Diabetes Mellitus, Type II. 




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in Atlanta, Georgia.

The Board observes that initially the Veteran indicated his desire to have a hearing before the Board in support of his claim.  Such a hearing was scheduled to take place in May 2011 but the Veteran filed a letter indicating that he would be unavailable for the hearing and that he wished for his claim to be sent to the Board for review and a decision instead of rescheduling for a new hearing.  As such, the Board finds that the Veteran has indicated a desire to waive his hearing before the Board and will proceed as follows.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

First, regarding all of the claims on appeal, the Veteran has indicated that he expects to receive Social Security disability payments.  Specifically, in a discussion with the December 2008 VA examiner, the Veteran reported that he resigned from his job in September 2007, due to his health issues.  He was almost 60 years old at the time, but had not yet reached the normal retirement age.  He also reported to the VA examiner that he was trying to get approval for Social Security income.  The context of the discussion implied Social Security disability benefits.  Further, in his October 2008 claim for entitlement to TDIU, he indicated that he was receiving or expected to receive disability income.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this regard, a copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Regarding the Veteran's claim for service connection of his heart disorder, he contends that his disorder is related to his service connected diabetes mellitus, Type II.  VA outpatient treatment records indicate a diagnosis of mild aortic stenosis in October 2001.  Additional private treatment records indicate that the Veteran had an aortic valve replacement in October 2004.  The record also includes diagnoses of atherosclerosis of the thoracic aorta, valvular heart disease, and endocarditis.  The Veteran was also diagnosed with coronary artery disease in September 2007.  However, subsequent testing appears to question this finding.  

The Veteran submitted a February 2008 private medical opinion from Dr. A. that indicated a diagnosis of congestive heart failure due to his service connected diabetes mellitus, Type II.  The private physician also failed to include any rationale for his opinion.  That opinion has limited probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

An August 2005 VA examiner indicated that he was unaware of diabetes being a risk factor for aortic stenosis or aortic valvular disease.  There was no discussion of the pertinent evidence nor was rationale provided.  The opinion therefore carries little probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

A review of the record indicates that a letter was sent to the Veteran February 2010 informing him that the VA medical center would schedule him for an examination and send him notice of the same.  A March 2010 report from the Dublin VAMC indicated that the Veteran cancelled his appointment.  He refused to be examined at that facility.  An April 2010 supplemental statement of the case advised the Veteran that his failure to report for the examination could have a negative effect on the outcome of his claim.  However, given the strictly medical questions involved in this appeal, and that physical examination of the Veteran is not deemed necessary, the AOJ is directed to seek another VA opinion regarding a relationship between his heart disorder, if any, and his service connected Diabetes Mellitus, Type II.  

Notwithstanding the foregoing, the Board notes that the Veteran's service included missions in Vietnam, and that he is presumed to have been exposed to an herbicide agent during that service.  Ischemic heart disease recently was added to the list of diseases, at 38 C.F.R. § 3.309(e), for which service connection is presumed in veterans who were exposed to an herbicide agent. 75 Fed. Reg. 53,202 (Aug. 31, 2010).  It is not clear from the assembled medical records whether the Veteran has a type of cardiovascular disorder that is presumed service-connected under the revised regulations.

For purposes of presuming service connection under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53,202, 52,216.  On remand, the nature of the Veteran's current heart disease/disorder should be determined.

Lastly, in order to ensure that all records are available, any outstanding VA outpatient treatment records related to his aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA outpatient clinic in Albany, Georgia and from the VA Medical Center in Dublin, Georgia for the period from February 2010 to the present.  Any negative response should be noted in the claims file.


2.  After obtaining the appropriate release, obtain records from any private physicians by whom the Veteran is treated regarding his heart and peripheral neuropathy disabilities.  If those records are not available, that should be noted in the file.

3.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative response should be associated with the claims file. 

4.  Following completion of the above items and receipt of any records, obtain a VA medical opinion, preferably by a cardiologist, to determine the current nature and etiology of any cardiovascular disorder noted in the record.  The claims file should be reviewed by the examiner and that review should be indicated in the report.  

After reviewing the claims file, the examiner should provide a diagnosis for any current heart disorder identified.  The examiner must express an opinion as to whether any current heart disorder constitutes ischemic heart disease.  (For VA compensation purposes, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

If the examiner concludes that the Veteran does not suffer from ischemic heart disease, then the examiner should provide an opinion as to whether it is at least as likely as not the diagnosed heart disorder(s) was/were caused by or is aggravated (permanent worsening of the underlying disorder beyond normal progression) by the Veteran's service connected diabetes mellitus.  If aggravation of a heart disorder by diabetes is shown, the examiner should quantify the degree of aggravation, if possible.  If not, the examiner should opine as to whether any current cardiovascular disorder is otherwise related to service. 

All opinions expressed must be accompanied by a complete rationale.  Citation/discussion of medical treatise or authority would be extremely helpful.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  Readjudicate the issues on appeal, to include any additional evidence obtained as a result of this Remand that may not have been previously considered.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

